FILED
                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA                       JAN -9 2013
                                                                                Clerk, U.S. District &Bankruptcy
                                                                               Courts for the District of Columbia
    Don E. Jones,                                 )
                                                  )
                    Plaintiff,                    )
                                                  )
           v.                                     )       Civil Action No.    13 IJ{;-29
                                                  )
    Department of Justice                         )
    Drug Enforcement Administration eta!.         )
                                                  )
                                                  )
                    Defendants.                   )


                                       MEMORANDUM OPINION

           This matter is before the Court on its initial review of plaintiffs pro se complaint and

    application for leave to proceed informapauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

    required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

    28 U.S.C. § 1915(e)(2)(B)(i).

           Plaintiff is a District of Columbia resident suing the U.S. Drug Enforcement

    Administration, Secret Service, Central Intelligence Agency, and Federal Bureau of

    Investigations. He states that "[t]his complaint is for illegal surveillance and illegal human

    expearmentation [sic] by corrupt government agencies as discribed [sic] in the report

    surveillanceissues.com." Compl. at 2. Plaintiff alleges, inter alia, that since January 2007, he

    has been "connected to a recruiting satellite radio signal which is used for recruiting agents to

    work undercover and in intelligence." !d. The complaint continues in this vein for three more

    pages and concludes with plaintiffs demand for $1 trillion and "employment" with the listed

    defendant agencies. !d. at 6.




N
       The complaint presents the very type of fantastic or delusional scenarios warranting

dismissal ofthe case under§ 1915(e) as frivolous. See Neitzke v. Williams, 490 U.S. 319,325

(1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, complaints that lack

"an arguable basis in law and fact" are, too, subject to dismissal as frivolous. Brandon v. District

of Columbia Ed. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984); see Crisafi v. Holland, 655 F.2d

1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous complaints reciting bare legal

conclusions with no suggestion of supporting facts, or postulating events and circumstances of a

wholly fanciful kind."). A separate Order of dismissal accompanies this Memorandum Opinion.




Date: January   1 ,2013




                                                 2